Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-4 and 6 are currently under examination, wherein no claim has been amended in appellant’s pre-appeal brief filed on April 15, 2022.
Status of Previous Rejections
2.	The finality of the Office action dated February 14, 2022 had been withdrawn in light of appellant's arguments in the pre-appeal brief and the pre-appeal conference decision dated May 13, 2022. A new ground of rejections is established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2018-017072 A1).
	With respect to claims 1-4 and 6, WO (‘072 A1) discloses a 3D printing material set (i.e. the kit as claimed) comprising a binding ink (i.e. the binder fluid as claimed) including by weight 0.1-15.0% latex and an aqueous liquid vehicle; a fusing ink (i.e. the gas-precursor fluid as claimed) including by weight 0.1-20.0% carbon black dispersed in an aqueous liquid vehicle, an organic co-solvent and a surfactant (i.e. the dispersing agent as claimed); and a particulate build material including by weight up to 100% metal composite particles based on a total weight of the particulate build material wherein the fusing ink is devoid of latex particles and the metal composite particles having an average particle size of about 0.01-200.00 µm (abstract, Tables 1 and 4, paragraphs [0002], [0016]-[0027] and [0034]-[0037]). The content ranges of the latex, carbon black and metal composite particles disclosed by WO (‘072 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of WO (‘072 A1) with an expectation of success because WO (‘072 A1) discloses the same utility over the entire disclosed ranges.    
Response to Arguments
4.	The appellant’s arguments in the pre-appeal brief have been fully considered but they are moot in light of the new ground of rejection above.
Conclusion
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

5/17/2022